DiceinsoN, J.
The action is in the nature of replevin. In the complaint it is alleged that the plaintiff is the owner and entitled to the immediate possession of the property in question. The answer, denying these allegations of the complaint, avers a former title in one Yan Waters, and that Yan Waters, being the owner, sold the property to defendants, and that they have ever since been the owners of it. The plaintiff replied, denying the sale from Yan Waters to the defendants, and denying their title; but the reply did not deny the former ownership of Yan Waters. The court granted judgment to the defendants upon the pleadings. This was error. By the complaint and answer issue was joined as to the title, and consequent right of possession. The allegations of former title in Yan Waters and sale to defendants did not constitute new matter requiring a reply. See McArdle v. McArdle, 12 Minn. 53, (98.) The effect of such allegations was to assert title in defendants, and to disclose also the sources of such title. This perfected the issue of title, and a reply was not necessary. The fact of former ownership in Yan Waters is not inconsistent with the alleged title in the plaintiff at the time of the commencement of the action, and the failure to deny such former ownership in the reply does not impair the ef-*132feet of the general plea of title in the complaint, nor stand as an admission of présent title in Yan Waters.
The judgment is reversed, and the cause remanded to the district court for further proceedings therein.